The appeal is from an order dismissing a bill of complaint by which it was sought to re-establish a lost negotiable note and to have a personal decree against the defendants for the amount of the debt to be evidenced by the re-established note.
The order appealed from should be affirmed on authority of the opinion and judgment in the case of Burleson, et ux., v. Jesse French  Sons Piano Co., 90 Fla. 16, 104 So. 860, and cases there cited.
It is so ordered.
Affirmed.
DAVIS, C. J., WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.